Opinion issued June 17, 2004








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00728-CV
____________

KOLL REAL ESTATE GROUP, INC., Appellant

V.

GUY HUSBAND, CHARLOTTE HUSBAND, RICHARD ADAMS, VICKIE
ADAMS, JAMES W. ALBRIGHT, GEORGE H. AMASON, HARRY H.
BARTHOLOMEW JR., JERRY BENNETT, SHARON KAY BENNETT,
ROBERT E. BOLEN, HOMER BOOTH JR., DOROTHY A. BOOTH,
MONTE BROMME, SANDRA BROMME, JOHN BROSIUS, YVONNE
BROSIUS, OTIS CAMPBELL, SHIRLEY CAMPBELL, JOE CAROTHERS,
ARTHUR COMIER, ANTHONY L. DAIGLE, BARBARA MORRIS
DAIGLE, LEIGHTON DAVIS, JAME N. DECKARD, DELIA DECKARD,
ELBERT E. FILES JR., MARGARET ROSE FILES, DAVID FLORES,
ROSA D. FLORES, BILL FORD, JACKIE FORD, JACK GIACONA,
PAULINE GIACONA, LLOYD J. GLAZE, ROBERT GLAZNER, EVELYN
O. GLAZNER, R. A. GLOVER, ROY HIGDON, OSCAR HOLLOWAY,
BOBBY L. HOLLY, DOLORES HOLLY, EDWARD HUMPHREY, AND
SHIRLEY HUMPHREY, Appellees







On Appeal from the 10th District Court
Galveston County, Texas
Trial Court Cause No. 02-CV-1269




MEMORANDUM OPINION
          The appellant has filed a motion to dismiss its appeal.  No opinion has issued. 
Accordingly, the motion is granted, and the cause is dismissed.  Tex. R. App. P.
42.1(a)(1).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.